COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS



  RAMON MONTOYA, JR.,                             §            No. 08-17-00196-CR

                                     Appellant,   §                 Appeal from the
  v.
                                                  §             409th District Court
  THE STATE OF TEXAS,
                                                  §          of El Paso County, Texas
                                     Appellee.
                                                  §            (TC# 20140D05060)


                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF OCTOBER, 2019.


                                              MICHAEL MASSENGALE, Former Justice

Before Rodriguez, J., Palafox, J., and Massengale, Former Justice
Massengale, Former Justice (Sitting by Assignment)